EXHIBIT BYLAWS OF MODINE MANUFACTURING COMPANY ADOPTED JULY 20, 2005 (as amended July 19, 2006) (as amended October 18, 2006) (as amended July 18, 2007) (as amended April 1, 2008) TABLE OF CONTENTS ARTICLE1. OFFICES; RECORDS 1 1.01 Principal and Business Offices 1 1.02 Registered Office and Registered Agent 1 1.03 Corporate Records 1 ARTICLE2. STOCKHOLDERS 1 2.01 Annual Meeting 1 2.02 Special Meetings 2 2.03 Place of Meeting 5 2.04 Notices to Stockholders 5 2.05 Fixing of Record Date 7 2.06 Stockholder List 7 2.07 Quorum and Voting Requirements 7 2.08 Conduct of Meetings 8 2.09 Proxies 8 2.10 Voting of Shares 9 2.11 Notice of Stockholder Business and Nomination of Directors 9 2.12 Control Share Voting Restrictions Inapplicable 9 ARTICLE3. BOARD OF DIRECTORS 12 3.01 General Powers; Number and Classification 12 3.02 Election, Tenure and Qualifications 12 3.03 Resignation and Removal for Cause 12 3.04 Regular Meetings 13 3.05 Special Meetings 13 3.06 Meetings By Telephone or Other Communication Technology 13 3.07 Notice of Meetings 13 3.08 Quorum 14 3.09 Manner of Acting 14 3.10 Conduct of Meetings 14 3.11 Vacancies 14 3.12 Compensation 15 i 3.13 Presumption of Assent 15 3.14 Committees 15 3.15 Retirement 16 ARTICLE4. OFFICERS 16 4.01 Appointment 16 4.02 Resignation and Removal 16 4.03 Vacancies 17 4.04 Chairperson of the Board 17 4.05 Chief Executive Officer 17 4.06 President 17 4.07 Chief Financial Officer 18 4.08 Vice Presidents (which may include Executive Vice Presidents, Senior Vice Presidents, Group Vice Presidents or other designations) 18 4.09 Secretary 18 4.10 Treasurer 18 ARTICLE5. CERTIFICATES FOR SHARES AND THEIR TRANSFER 19 5.01 Certificates for Shares 19 5.02 Signature by Former Officers 19 5.03 Transfer of Shares 19 5.04 Restrictions on Transfer 19 5.05 Lost, Destroyed or Stolen Certificates 20 5.06 Consideration for Shares 20 5.07 Stock Regulations 20 ARTICLE6. WAIVER OF NOTICE 20 6.01 Stockholder Written Waiver 20 6.02 Stockholder Waiver by Attendance 20 6.03 Director Written Waiver 21 6.04 Director Waiver by Attendance 21 ARTICLE7. ACTION WITHOUT MEETINGS 21 7.01 Stockholder Action Without Meeting 21 7.02 Director Action Without Meeting 21 ii ARTICLE8. INDEMNIFICATION 21 8.01 Indemnification for Successful Defense 21 8.02 Other Indemnification 22 8.03 Written Request 22 8.04 Nonduplication 22 8.05 Determination of Right to Indemnification 22 8.06 Advance of Expenses 23 8.07 Nonexclusivity 24 8.08 Court-Ordered Indemnification 24 8.09 Indemnification and Allowance of Expenses of Employees and Agents 25 8.10 Insurance 25 8.11 Securities Law Claims 25 8.12 Liberal Construction 25 8.13 Definitions Applicable to this Article 26 ARTICLE9. MISCELLANEOUS 27 9.01 Corporate Seal 27 9.02 Fiscal Year 27 9.03 Contracts 27 9.04 Loans 27 9.05 Checks, Drafts, Etc 27 9.06 Deposits 27 ARTICLE10. AMENDMENTS 27 10.01 Amendments 27 10.02 Implied Amendments and Other Amendment Provisions 27 ARTICLE11. EMERGENCY BYLAWS 28 11.01 Emergency Bylaws 28 11.02 Notice of Board Meetings 28 11.03 Temporary Directors and Quorum 28 11.04 Actions Permitted To Be Taken 28 iii ARTICLE 1.OFFICES; RECORDS 1.01Principal and Business Offices.The corporation may have such principal and other business offices, either within or without the State of Wisconsin, as the Board of Directors may designate or as the business of the corporation may require from time to time. 1.02Registered Office and Registered Agent.The registered office of the corporation required by the Wisconsin Business Corporation Law to be maintained in the State of Wisconsin may be, but need not be, identical with the principal office in the State of Wisconsin.The address of the registered office may be changed from time to time by any officer or by the registered agent.The office of the registered agent of the corporation shall be identical to such registered office. 1.03Corporate Records.The following documents and records shall be kept at the corporation’s principal office or at such other reasonable location as may be specified by the corporation: (a)Minutes of stockholders’ and Board of Directors’ meetings and any written notices thereof. (b)Records of actions taken by the stockholders or directors without a meeting. (c)Records of actions taken by committees of the Board of Directors. (d)Accounting records. (e)Records of its stockholders. (f)Current Bylaws. (g)Written waivers of notice by stockholders or directors (if any). (h)Written consents by stockholders or directors for actions without a meeting (if any). (i) Voting trust agreements (if any). (j) Stock transfer agreements to which the corporation is a party or of which it has notice (if any). (k) Consents by stockholders and directors to receive notice via electronic transmission (if any). ARTICLE 2.STOCKHOLDERS 2.01Annual Meeting.The annual meeting of the stockholders shall be held on the third Wednesday of July in each year at 9:30 a.m., or at such other time and date as may be fixed by or under the authority of the Board of Directors, for the purpose of electing directors and for the transaction of such other business as may come before the meeting.If the day fixed for the annual meeting is a legal holiday in the State of Wisconsin, such meeting shall be held on the next succeeding business day.If the election of directors is not held on the day designated herein, or fixed as herein provided, for any annual meeting of the stockholders, or at any adjournment thereof, the Board of Directors shall cause the election to be held at a meeting of the stockholders as soon thereafter as may be convenient. 1 2.02Special Meetings. (a)A Special Meeting may be called only by (i)the Chairperson of the Board, (ii)the Chief Executive Officer or (iii)by a majority of the Board of Directors and shall be called by the Chief Executive Officer upon the demand, in accordance with this Section 2.02, of the holders of record of shares representing at least 10% of all the votes entitled to be cast on any issue proposed to be considered at the Special Meeting. (b)In order that the corporation may determine the stockholders entitled to demand a Special Meeting, the Board of Directors may fix a record date to determine the stockholders entitled to make such a demand (the “Demand Record Date”).The Demand Record Date shall not precede the date upon which the resolution fixing the Demand Record Date is adopted by the Board of Directors and shall not be more than ten days after the date upon which the resolution fixing the Demand Record Date is adopted by the Board of Directors.Any stockholder of record seeking to have stockholders demand a Special Meeting shall, by sending written notice to the Secretary of the corporation by hand or by certified or registered mail, return receipt requested, request the Board of Directors to fix a Demand Record Date.The Board of Directors shall promptly, but in all events within ten days after the date on which a valid request to fix a Demand Record Date is received, adopt a resolution fixing the Demand Record Date and shall make a public announcement of such Demand Record Date.If no Demand Record Date has been fixed by the Board of Directors within ten days after the date on which such request is received by the Secretary, then the Demand Record Date shall be the 10th day after the first date on which a valid written request to set a Demand Record Date is received by the Secretary.To be valid, such written request shall set forth the purpose or purposes for which the Special Meeting is to be held, shall be signed by one or more stockholders of record and by the beneficial owner or owners, if any, on whose behalf the request is made, shall bear the date of signature of each such stockholder and any such beneficial owner and shall set forth: (I)the name and address, as they appear on this corporation's books, of such stockholder and any such beneficial owner; (II)the class and number of shares of the corporation which are owned of record and/or beneficially by such stockholder and any such beneficial owner; (III)a representation that such stockholder is a holder of record of shares of the corporation entitled to vote at such meeting and intends to appear in person or by proxy at the meeting to make the nomination or introduce the other business specified in the notice; (IV)in the case of any proposed nomination for election or re-election as a director, (1)the name and residence address of the person or persons to be nominated, (2)a description of all arrangements or understandings between such stockholder and any such beneficial owner and each nominee and any other person or persons (naming such person or persons) pursuant to which the nomination is to be made by such stockholder and any such beneficial owner, (3)such other information regarding each nominee proposed by such stockholder and any such beneficial owner as would be required to be disclosed in solicitations of proxies for elections of directors, or would be otherwise required to be disclosed, in each case pursuant to Regulation 14A under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), including any information that would be required to be included in a proxy statement filed pursuant to Regulation 14A had the nominee been nominated by the Board of Directors and (4)the written consent of each nominee to be named in a proxy statement and to serve as a director of the corporation if so elected; (V)in the case of any proposed removal of a director, (1)the names of the directors to be removed and (2)the reasons of such stockholder and any such beneficial owner for asserting that such directors may be removed for cause; and (VI)in the case of any other business that such stockholder and any such beneficial owner propose to bring before the meeting, (1)a brief description of the business desired to be brought before the meeting and, if such business includes a proposal to amend these bylaws, the language of the proposed amendment, (2)the reasons of such stockholder and any such beneficial owner for conducting such business at the meeting and (3)any material interest in such business of such stockholder and any such beneficial owner. 2 (c)In order for a stockholder or stockholders to demand a Special Meeting, a written demand or demands for a Special Meeting by the holders of record as of the Demand Record Date of shares representing at least 10% of all the votes entitled to be cast on any issue proposed to be considered at the Special Meeting, calculated as if the Demand Record Date were the record date for the Special Meeting, must be delivered to the corporation.To be valid, each written demand by a stockholder for a Special Meeting shall set forth the specific purpose or purposes for which the Special Meeting is to be held (which purpose or purposes shall be limited to the purpose or purposes set forth in the written request to set a Demand Record Date received by the corporation pursuant to Section 2.02(b)), shall be signed by one or more persons who as of the Demand Record Date are stockholders of record and by the beneficial owners, if any, on whose behalf the demand is made, shall bear the date of signature of each such stockholder and any such beneficial owner, and shall set forth the name and address, as they appear in the corporation's books, of each such stockholder and any such beneficial owner signing such demand and the class and number of shares of the corporation which are owned of record and/or beneficially by each such stockholder and any such beneficial owner, shall be sent to the Secretary by hand or by certified or registered mail, return receipt requested, and shall be received by the Secretary within 70 days after the Demand Record Date. (d)The corporation shall not be required to call a Special Meeting upon stockholder demand unless, in addition to the documents required by Section 2.02(c), the Secretary receives a written agreement signed by each Soliciting Stockholder (as defined below) pursuant to which each Soliciting Stockholder, jointly and severally, agrees to pay the corporation's costs of holding the Special Meeting, including the costs of preparing and mailing proxy materials for the corporation's own Solicitation, provided that if each of the resolutions introduced by any Soliciting Stockholder at such meeting is adopted, and each of the individuals nominated by or on behalf of any Soliciting Stockholder for election as a director at such meeting is elected, then the Soliciting Stockholders shall not be required to pay such costs.For purposes of these Bylaws, the following terms shall have the respective meanings set forth below: 3 (i)“Affiliate” of any Person (as defined herein) shall mean any Person controlling, controlled by or under common control with such first Person. (ii)“Participant” shall have the meaning assigned to such term in Rule 14a-12 promulgated under the Exchange Act. (iii)“Person” shall mean any individual, firm, corporation, partnership, joint venture, association, trust, unincorporated organization or other entity. (iv)“Proxy” shall have the meaning assigned to such term in Rule 14a-1 promulgated under the
